DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,407,667 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
Because of this, the double patenting rejection of record is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,407,667.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method which employs as structures the structures required by the instant claims, namely a reactor containing a membrane (including pore sizes consistent with the instant claims) which is capable of allowing water to flow back and forth across the membrane, and which contains an air gap from which gas may be removed for sequestration.  The membrane may include PDMS, and the process may include a catalyst such as carbonic anhydrase.  The process is designed to work on seawater.  The process may further include a desalination step in which a desalination reactor is implicit or obvious.

Allowable Subject Matter
Claims 10-15 and 17-23 are allowed.
Further, claims 1-9 and 16 are rejected on the grounds of double patenting as discussed above, but are free from the prior art.
See the prosecution history of the parent application, 17/472,529 (to be issued as US 11,407,667).  The closest prior art is represented by Constantz (US PGPub 2018/0280869 A1) which teaches systems for carbon sequestration including reactors in which carbon may be transferred between a gas and a liquid such as seawater, and including membrane devices such as RO membranes, and which may employ catalysts.
However, in contrast to the instant claims, Constantz does not teach or fairly suggest an arrangement in which a membrane is provided which is capable of allowing liquid to flow back and forth to establish equilibrium with an air gap, and in which the air gap is capable of being removed for separation and sequestration.  While membranes such as the RO membrane would be capable of allowing liquid flow back and forth (and, potentially, would be capable of providing an air gap if the module is not filled fully), there is no teaching or suggestion to provide means to evacuate air from the RO membrane to facilitate separation and sequestration.  Constantz teaches gas contact occurs in a separate reactors which, while it may employ a microporous membrane contactor, such membrane is suggested to allow gas diffusion through the membrane into the liquid, not liquid diffusion across the membrane.
The prior art is further silent to an arrangement in which a first inner membrane layer is provided as hydrophilic and a second outer membrane layer is provided as hydrophobic, where the outer layer contains the inner layer and the inner layer holds a catalyst and prevents the catalyst from washing away.  There is no teaching or suggestion that would lead on of ordinary skill in the art to adopt this specific membrane arrangement.
As such, claims 1-23 are free from the prior art, and claims 10-15 and 17-23 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777